Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/02/2022 has been entered.

Response to Arguments
Claim Objections
The previous claim objection is withdrawn.
However, in view of the amendments to the claims, new claim objections are raised to certain claims as discussed below in the following Detailed Action.

35 U.S.C. 103 Rejection
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

DETAILED ACTION
Claim Objections
Claims 1, 6-8 and 11 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A see-through near eye system comprising spatially-arranged pixels, wherein the spatially-arranged pixels are in optical communication with a micro-lens array comprising micro-lenses, wherein the spatially-arranged pixels are spatially dithered such that x and/or y axis locations of a first pixel of the spatially-arranged pixels are spatially varied from or shifted in position compared to a second pixel of the spatially-arranged pixels by an amount less than a pitch between the first pixel and the second pixel, thereby resulting in partially offset and overlaid images projected onto a retina of a user.

For claim 6, Examiner believes this claim should be amended in the following manner:
The see-through near eye system of claim 1, wherein the see-through near eye system allows [[an]] for an eye of the user of the see-through near eye [[display]] system to see or perceive a virtual image, and wherein a movement of x and/or y axis locations of the eye of the user is caused by a change of the virtual image as seen or perceived by the eye of the user.

For claim 7, Examiner believes this claim should be amended in the following manner:
The see-through near eye system of claim 1, wherein the spatially dithering of the spatially-arranged pixels increase a brightness of a retinal image as seen or perceived by an eye of the user.

For claim 8, Examiner believes this claim should be amended in the following manner:
The see-through near eye system of claim 1, wherein the spatially dithering of the spatially-arranged pixels increase a resolution of a retinal image as seen or perceived by an eye of the user.

For claim 11, Examiner believes this claim should be amended in the following manner:
The see-through near eye system of claim 10, wherein the augmented reality as seen, perceived, or experienced by the eye of the user is enhanced or improved by two or more of the following: 
a. Providing an increased amount of the spatially-arranged pixels in smaller size; 
b. Providing a light aperture around the micro-lenses; 
c. Providing a light aperture around the spatially-arranged pixels; 
d. Providing aspheric micro-lenses; 3Customer No. 136,071 Application No.: 16/859,092 
e. Providing a light block to prevent light loss projecting away from the eye of [[the wearer/]]user; 
f. Providing a curved or faceted see-through near eye display; 
g. Turning off some of the spatially-arranged pixels to provide an enhanced image border on the retina of the user; 
h. Magnifying an image created by the spatially-arranged pixels by less than 8X; 
i. Recessing each pixel of the spatially-arranged pixels within a transparent substrate and metallizing a surface of one or more sides of [[the]] each recess; and/or 
j. Increasing a number of a subset of the spatially-arranged pixels for filling an image on a fovea of the user, and lowering a number of a subset of the spatially-arranged pixels for filling an image on a macular area of the user other than the fovea of the user.

Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 11, parent claim 1 establishes “micro-lenses” and claim 11 goes on to establish “aspheric micro-lenses”. Claim 11 then recites the phrase “the micro-lenses” and it is unclear and ambiguous to which of the previously established “micro-lenses” or “aspheric micro-lenses” is being referenced by the phrase “micro-lenses”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1, hereinafter “Luebke”) in view of Xie (U.S. Patent Application Publication 2019/0057957 A1), Kempf (U.S. Patent Application Publication 2006/0244759 A1) and Fateh (U.S. Patent Application Publication 2014/0062865 A1).

For claim 1, Luebke discloses a see-through near eye system comprising spatially-arranged pixels, wherein the pixels are in optical communication with a micro-lens array comprising micro-lenses (disclosing an augmented reality system with a see-through near-eye display (page 1/par. 2-3); disclosing the near-eye display includes a microlens array (page 4/par. 64) such that spatially-arranged light emitting pixels are aligned in optical communication with the microlenses of the microlens array (Fig. 5; pages 5-6/par. 76-77)).
Luebke does not disclose spatially-arranged elements are spatially dithered such that x and/or y axis locations of a first element of the spatially-arranged elements are spatially varied from or shifted in position compared to a second pixel of the spatially-arranged elements by an amount less than a pitch between the first element and a second element, thereby resulting in partially offset images.
However, these limitations are well-known in the art as disclosed in Xie.
Xie similarly discloses a near eye see-through display for presenting augmented reality (page 1/par. 3) with a microlens array where each microlens may span corresponding pixel(s) (page 3/par. 33). Xie discloses the generation of a virtual image for display (page 3/par. 40) where the microlens array and its corresponding pixel patches are dithered to reduce diffraction effects in enhancing the presentation and display of the virtual image (page 5/par. 61). Xie explains the microlenses of the microlens array are arranged at a pitch corresponding to a regular spacing of rows and columns of a rectangular array (see element 1010 of Fig. 10; page 5/par. 61). Xie further explains an offset as a displacement is applied to slightly displace each microlens from their respective nominal positions as x and/or y axis locations in the rectangular array in generating and presenting the virtual images for display and it is understood the displacement is smaller than the pitch of the microlenses as the microlenses remain spaced apart and arranged in accordance with the rectangular array but with the slight displacement (see element 1020 of Fig. 10; page 5/par. 61). It follows Luebke may be accordingly modified with the teachings of Xie to dither and apply an offset for presenting virtual images on its see-through near eye display.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke with the teachings of Xie. Xie is analogous art in dealing with near eye see-through display for presenting augmented reality (page 1/par. 3) with a microlens array where each microlens may span corresponding pixel(s) (page 3/par. 33). Xie discloses its use of dithering is advantageous in reducing diffraction effects to improve the presentation and display of a virtual image (page 5/par. 61). Consequently, a PHOSITA would incorporate the teachings of Xie into Luebke for reducing diffraction effects to improve the presentation and display of a virtual image. 
Luebke as modified by Xie does not disclose pixels are spatially dithered such that x and/or y axis locations of a first pixel of the pixels are spatially varied from or shifted in position compared to a second pixel of the pixels by an amount less than a pitch between the first pixel and the second pixel.
However, these limitations are well-known in the art as disclosed in Kempf.
Kempf similarly discloses a system and method for performing dithering in the presentation of images on a display device (page 1/par. 2-3 and page 2/par. 25). Kempf explains its dithering may be performed by shifting the positions of pixels of the display where the pixels are arranged in an array of the pixels (page 2/par. 27). Kempf explains the pixels in the array may be arranged at a pitch of inter-pixel spacing so that a first pixel is shifted in position by a one-half pixel position in either the x and/or y axis with respect to a second pixel that is less than the pitch of the inter-pixel spacing between the first pixel and the second pixel (Figs. 1a-e; pages 2-3/par. 26-29). As Xie discloses dithering is performed by slightly displacing each microlens from their respective locations in a corresponding rectangular array to modify the pitch of the microlens with respect to the rectangular array (see element 1020 of Fig. 10; page 5/par. 61), it follows Luebke and Xie may be accordingly modified with the teachings of Kempf to perform its dithering by slightly displacing each of its pixels from their respective locations in a corresponding array of pixels.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke and Xie with the teachings of Kempf. Kempf is analogous art in dealing with a system and method for performing dithering in the presentation of images on a display device (page 1/par. 2-3 and page 2/par. 25). Kempf discloses dithering of pixels is advantageous in increasing the effective display resolution for images for display (page 2/par. 25 and 27). Consequently, a PHOSITA would incorporate the teachings of Kempf into Luebke and Xie for increasing the effective display resolution for images for display. 
Luebke as modified by Xie and Kempf does not specifically disclose overlaid images projected onto a retina of a user.
However, these limitations are well-known in the art as disclosed in Fateh.
Fateh similarly discloses a system and for presenting augmented reality (page 1/par. 11) on a head mounted near eye display (Fig. 33). Fateh discloses the selective illumination and activation of the output regions accordingly changes the locations of virtual images for presentation to the wearer of the head mounted display (Figs. 5-22; page 1/par. 17-21 and page 7/par. 127). Fateh similarly discloses the determination of a visual map representing a visual field corresponding to a retina of a wearer’s eyes so that the virtual images are overlaid over wearer’s retina to adjust the brightness of the display in presenting the virtual images by projection to the user (Figs. 2-3 and 5-22; page 5/par. 101-106, page 11/par. 174-175 and page 17/par. 275). It follows Luebke, Xie and Kempf may be accordingly modified with the teachings of Fateh overlap virtual images over the retina of its user’s eyes of its see through near eye display for dithering and an application of an offset.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Xie and Kempf with the teachings of Fateh. Fateh is analogous art in dealing with a system and method for presenting augmented reality (page 1/par. 11) on a head mounted near eye display (Fig. 33).  Fateh discloses its use of a visual map is advantageous in appropriately overlapping virtual images over a user’s retina to adjust the brightness of a display in presenting the virtual images (Figs. 2-3 and 5-22; page 5/par. 101-106 and page 11/par. 174-175). Consequently, a PHOSITA would incorporate the teachings of Fateh into Luebke, Xie and Kempf for appropriately overlapping virtual images over a user’s retina to adjust the brightness of a display in presenting virtual images. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 6, depending on claim 1, Luebke as modified by Xie, Kempf and Fateh discloses wherein the see-through near eye system allows an for an eye of the user of the see-through near eye display to see or perceive a virtual image, and wherein a movement of x and/or y axis locations of the eye of the user is caused by a change of the virtual image as seen or perceived by the eye of the user (Fateh similarly discloses a system and for presenting augmented reality (page 1/par. 11) on a head mounted near eye display (Fig. 33); Fateh explains its system changes brightness (illumination) of output data such as a virtual image for augmentation so that different output regions of the virtual image may be selectively activated to adjust a fixation as movement of an eye of a wearer of the head mounted display along an x and/or y axis to change its line of sight between foveolar, foveal, macular, central and peripheral regions of the visual field of the wearer (page 1/par. 17-21 and page 7/par. 127); Fateh discloses the selective illumination and activation of the output regions accordingly changes the locations of the virtual image for presentation to change the fixation and location of the eyes of the wearer of the head mounted display along the x and/or y axis of the wearer’s visual field (Figs. 5-22; page 1/par. 17-21 and page 7/par. 127); and it follows Luebke and Xie may be accordingly modified with the teachings of Fateh to illuminate different pixels of its light emitting pixels to selectively activate different output regions of its virtual object to change the fixation of the eyes of a wearer of its see-through near-eye display).

For claim 8, depending on claim 1, Luebke as modified by Xie, Kempf and Fateh discloses wherein the dithering of the spatially-arranged pixels increases a resolution of a retinal image as seen or perceived by an eye of the user (Luebke discloses its see-through near eye display presents objects such as image for presentation on a retinal plane of a user’s eye as perceived through the see-through near eye display (page 4/par. 56-58); Kempf similarly discloses a system and method for performing dithering in the presentation of images on a display device (page 1/par. 2-3 and page 2/par. 25); Kempf explains its dithering may be performed by spatially shifting the positions of pixels of the display to increase the effective display resolution for images for display (page 2/par. 25 and 27); it follows Luebke and Xie may be accordingly modified with the teachings of Kempf to perform dithering to increase a resolution of its image for presentation on the retinal plane of its user’s eye as perceived through its see-through near eye system).

For claim 10, depending on claim 1, Luebke as modified by Xie, Kempf and Fateh discloses wherein an eye of the user sees, perceives, or experiences augmented reality when looking at and through a combination of the spatially-arranged pixels and the micro-lenses (Luebke discloses an augmented reality system with a see-through near-eye display (page 1/par. 2-3) and discloses the near-eye display includes a microlens array (page 4/par. 64) such that light emitting pixels are aligned in optical communication with the microlenses of the microlens array to present augmented reality (Fig. 5; page 5/par. 67 and pages 5-6/par. 76-77); Kempf similarly discloses a system and method for performing dithering in the presentation of images on a display device (page 1/par. 2-3 and page 2/par. 25); Kempf explains its dithering may be performed by spatially shifting the positions of pixels of the display to increase the effective display resolution for images for display (page 2/par. 25 and 27); it follows Luebke and Xie may be accordingly modified with the teachings of Kempf to perform dithering to increase a resolution of its image for presentation on the retinal plane of its user’s eye as perceived through its see-through near eye system).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Xie, Kempf and Fateh further in view of Chung et al. (U.S. Patent Application Publication 2008/0001869 A1, hereinafter “Chung”).

For claim 7, depending on claim 1, Luebke as modified by Xie, Kempf and Fateh does not disclose dithering increases a brightness of an image.
However, these limitations are well-known in the art as disclosed in Chung.
Chung similarly discloses a system and method for performing dithering in the presentation of images on a display device (page 8/par. 108). Chung explains the dithering may increase the brightness of the corresponding image presented by the dithered pixels (page 7/par. 99 and page 8/par. 108). As Luebke discloses its see-through near eye display presents objects such as image for presentation on a retinal plane of a user’s eye as perceived through the see-through near eye display (page 4/par. 56-58), it follows Luebke, Xie, Kempf and Fateh may be accordingly modified with the teachings of Chung to perform dithering of its spatially-arranged pixels to increase a brightness of its image for presentation on the retinal plane of its user’s eye as perceived through its see-through near eye system.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Xie, Kempf and Fateh with the teachings of Chung. Chung is analogous art in dealing with a system and method for performing dithering in the presentation of images on a display device (page 8/par. 108). Chung discloses dithering of pixels is advantageous in increasing the brightness for images for display to provide appropriate display compensation (page 8/par. 108). Consequently, a PHOSITA would incorporate the teachings of Chung into Luebke, Xie, Kempf and Fateh for increasing the brightness for images for display to provide appropriate display compensation. Therefore, claim 7 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Xie, Kempf and Fateh further in view of White et al. (U.S. Patent Application Publication 2018/0166616 A1, hereinafter “White”).

For claim 9, depending on claim 1, Luebke as modified by Xie, Kempf and Fateh discloses wherein the spatially-arranged pixels and the micro-lenses are in optical communication with one another, and wherein at least one of the spatially-arranged pixels and a corresponding micro-lens are misaligned along an x and/or y axis (Luebke discloses an augmented reality system with a see-through near-eye display (page 1/par. 2-3) and discloses the near-eye display includes a microlens array (page 4/par. 64) such that light emitting pixels are aligned in optical communication with the microlenses of the microlens array (Fig. 5; pages 5-6/par. 76-77); Xie similarly discloses a near eye see-through display for presenting augmented reality (page 1/par. 3) with a microlens array where each microlens may span corresponding pixel(s) (page 3/par. 33). Xie discloses the generation of a virtual image for display (page 3/par. 40) where the microlens array and its corresponding pixel patches are dithered to reduce diffraction effects in enhancing the presentation and display of the virtual image (page 5/par. 61). Xie explains the microlenses of the microlens array are arranged at a pitch corresponding to a regular spacing of rows and columns of a rectangular array (see element 1010 of Fig. 10; page 5/par. 61). Xie further explains a displacement is applied to slightly displace each microlens from their respective nominal positions as x and/or y axis locations in the rectangular array and it is understood the displacement results in a misalignment between each micro-lens and the corresponding pixel(s) spanned by each micro-lens; and it follows Luebke may be accordingly modified with the teachings of Xie to dither and apply a displacement to its microlens of its microlens array; Kempf similarly discloses a system and method for performing dithering in the presentation of images on a display device (page 1/par. 2-3 and page 2/par. 25). Kempf explains its dithering may be performed by spatially shifting the positions of pixels of the display to increase the effective display resolution for images for display (page 2/par. 25 and 27); it follows Luebke and Xie may be accordingly modified with the teachings of Kempf to perform dithering to increase a resolution of its image for presentation on the retinal plane of its user’s eye as perceived through its see-through near eye system).
Examiner finds Luebke, Xie, Kempf and Fateh discloses misalignment of pixels and corresponding micro-lens along an x and/or y axis for the reasons discussed above.
In any case, these limitations are well-known in the art as disclosed in White.
White similarly discloses a display device of pixels in optical communication with corresponding micro-lenses (page 1/par. 18-19). White explains its pixels may be misaligned in a horizontal direction or a vertical direction along an x or y axis with respect to corresponding micro-lenses (page 2/par. 20). It follows Luebke, Xie, Kempf and Fateh may be accordingly modified with the teachings of White to apply a misalignment between its spatially arranged pixels and corresponding micro-lenses in its see-through near eye display.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Xie, Kempf and Fateh with the teachings of White. White is analogous art in dealing with a display device of pixels in optical communication with corresponding micro-lenses (page 1/par. 18-19). White discloses the misalignment of pixels with corresponding micro-lenses is advantageous in improving perceived resolution of an image generated by the pixels (page 2/par. 20). Consequently, a PHOSITA would incorporate the teachings of White into Luebke, Xie, Kempf and Fateh for improving perceived resolution of an image generated by the pixels. Therefore, claim 9 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Xie, Kempf and Fateh further in view of Nakamura (U.S. Patent Application Publication 2016/0337625 A1).

For claim 11, depending on claim 10, Luebke as modified by Xie, Kempf and Fateh discloses wherein the augmented reality as seen, perceived, or experienced by the eye of the user is enhanced or improved by one or more of the following: a. Providing an increased amount of the spatially-arranged pixels in smaller size; b. Providing aspheric micro-lenses; c. Providing a light aperture around the spatially-arranged pixels; d. Providing a light aperture around the micro-lenses; e. Providing a light block to prevent light loss projecting away from the eye of the wearer/user; f. Providing a curved or faceted see-through near eye display; g. Turning off some of the spatially-arranged pixels to provide an enhanced image border on the retina of the user; h. Magnifying an image created by the spatially-arranged pixels by less than 8x; i. Recessing each pixel of the spatially-arranged pixels within a transparent substrate and metallizing a surface of one or more sides of the recess; and/or j. Increasing a number of a subset of the spatially-arranged pixels for filling an image on a fovea of the user, and lowering a number of a subset of the spatially-arranged pixels for filling an image on a macular area of the user other than the fovea of the user (Xie similarly discloses a near eye see-through display for presenting augmented reality (page 1/par. 3) with a microlens array where each microlens may span corresponding pixel(s) (page 3/par. 33) and with a see-through near eye display optical module 610 that may be curved and matches a curve of a corrective lens 640 with which it is aligned and in communication with (Figs. 6 and 12; page 4/par. 46-48 and page 6/par. 74) and it follows Luebke may be accordingly modified with the teachings of Xie to implement its micro-lens array as a curved optical module to match the curve of a corresponding spectacle fens to which it is aligned and in optical communication with).
Luebke as modified by Xie, Kempf and Fateh does not disclose providing aspheric micro-lenses.
However, these limitations are well-known in the art as disclosed in Nakamura.
Nakamura similarly discloses an image display device with a micro lens array (page 1/par. 6 and page 2/par. 23). Nakamura explains its micro lens may be aspherical micro lens (page 6/par. 64). It follows Luebke, Xie, Kempf and Fateh may be accordingly modified with the teachings of Nakamura to arrange its microlenses as aspheric microlenses for generating its virtual image.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Xie, Kempf and Fateh with the teachings of Nakamura. Nakamura is analogous art in dealing with an image display device with a micro lens array (page 1/par. 6 and page 2/par. 23). Nakamura discloses its use of aspheric micro lenses is advantageous in appropriately arranging micro lenses in a manner so that associated pixels can receive a larger amount of light to improve visual quality (page 6/par. 64). Consequently, a PHOSITA would incorporate the teachings of Nakamura into Luebke, Xie, Kempf and Fateh for appropriately arranging micro lenses in a manner so that associated pixels can receive a larger amount of light to improve visual quality. Therefore, claim 11 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613